EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Adam Kroll on 02 September 2021.
In the Amendments to the Claims of 07/21/2021:
	The recitation ‘The hyaluronan conjugate of claim 1’ appearing at line 1 in claims 24-28 has been replaced by the recitation ‘The method of claim 1’.

	The amendment filed 21 July 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2-4, 8-10, 16 and 19-20 have been canceled.
2. New Claims 24-34 have been added.
3. Claims 1, 5, 7, 17 and 21 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 (a) and (b), 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of claim 17 under 35 USC 112(a) for lack of enablement for treating cancer broadly has been overcome by deletion of the term cancer.
6. The rejection of claims 3 and 9 under 35 USC 112(b) has been rendered moot by cancelation.
01 September 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10.660,906 has been reviewed and is accepted. The Terminal Disclaimer has been recorded.
Therefore, the obviousness-type double patenting rejections of Claims 1, 5-7, 11-15, 17-18 and 21-23 as being unpatentable over claims 1-18  of U.S. 10,660,906 , of record in the Office Action dated 22 January 2021 is withdrawn.
	Claims 1, 5-7, 11-15, 17-18 and 21-34 are pending in the case.
	New claims 24-33 recite individual species of hemi-ester groups previously recited in claims 2, 3, 9 and 10. Support for new claim 34 is seen at paragraphs 33-34 in the specification.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a conjugate of hyaluronan (HA) and a drug wherein the drug is attached to end of the hemiester group, which serves as the linker, a method of making the conjugate and method of use. 
Norbedo’s conjugate is made by first reacting the drug (camptothecin) with succinic anhydride and then reacting further with HA. This was done to solve the problem of instability of camptothecin lactone ring and lack of solubility. There is no express teaching, suggestion or motivation in Norbedo to include hemiester groups or arrive at the instant conjugate and the claimed method of making it. Rivarossa teaches making succinic acid hemiester of HA. There is no express teaching, suggestion or motivation seen in Rivarossa regarding making a conjugate of 
Therefore pending claims 1, 5-7, 11-15, 17-18 and 21-34 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623